Case 8:15-cv-00011-TPB-CPT Document 146-10 Filed 12/20/19 Page 1 of 1 PagelD 1616

Marc Smith

@ HaNcouT EMAIL &., coe et

  
 

Contact info elsmarmarc@gmail.com - other

About Marc Introduction

Just a retired old fellow who enjoys some tech aspects of "“modern’ life.

Links

Ei Elsmar Cove fj Elsmar Cove Forum © www.youtube.com/us...
(© elsmarmarc QW elsmarcove (©) marctimothysmith {© Marc Smith

Hi elsmar.com

SEEMORE v

Work history

Business Standards Compliance at Semi-Retired

2003 - present

Education
